PER CURIAM.
Now this day comes Dwight H. Green, counsel for appellee in the above-entitled cause, and presents a motion that this cause be docketed in this court, and the appeal dismissed; and also presents a certificate of the clerk of the United States District Court for the Northern District of Illinois, Eastern Division, showing that a judgment was entered in this case in this court on July 20, 1933; and that an appeal was prayed and allowed on July 14, 1933; and that the time for filing bill of exceptions was extended to September 20,1933.
On consideration whereof, it is now here ordered and adjudged by this court that this cause be docketed instanter, and that this appeal be, and the same is hereby, dismissed. It is further ordered that the mandate of this court issue forthwith.